          Case 1:19-cv-01202-BAM Document 31 Filed 06/17/20 Page 1 of 5

 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9       PETE REYNA,                                       Case No. 1:19-cv-01202-BAM (PC)
10                         Plaintiff,                      ORDER DIRECTING DEFENDANT SIDDIQI
                                                           TO RE-SERVE MOTION FOR SUMMARY
11             v.                                          JUDGMENT AND RAND NOTICE (ECF No.
                                                           26) ON PLAINTIFF AT HIS ADDRESS OF
12       KINGS COUNTY JAIL MEDICAL, et al.,                RECORD
13                         Defendants.                     ORDER DIRECTING PLAINTIFF TO FILE
                                                           OPPOSITION TO DEFENDANT’S MOTION
14                                                         FOR SUMMARY JUDGMENT
15                                                         THIRTY (30) DAY DEADLINE
16

17            Plaintiff Pete Reyna (“Plaintiff”) is a former pretrial detainee, currently a state prisoner,

18   proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19   This action proceeds on Plaintiff’s first amended complaint against Defendant Siddiqi1 for

20   violation of the Fourteenth Amendment arising out of the delay in Plaintiff’s medical care.

21   I.       Plaintiff’s Failure to Oppose Defendant’s Motion for Summary Judgment

22            On April 17, 2020, Defendant filed a motion for summary judgment. (ECF No. 22.)

23   After reviewing the motion, on April 21, 2020, the Court denied the motion without prejudice to

24   re-filing in compliance with Rand v. Rowland and the Court’s Local Rules. (ECF No. 25.)

25   Defendant re-filed the motion for summary judgment on April 22, 2020, and filed a proof of

26   service the next day. (ECF Nos. 26, 27.) In the re-filed motion, Plaintiff was provided with

27

28   1
         Erroneously sued as “Sadiki.”
                                                          1
           Case 1:19-cv-01202-BAM Document 31 Filed 06/17/20 Page 2 of 5

 1   notice of the requirements for opposing a motion for summary judgment. Woods v. Carey, 684

 2   F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1988); Klingele v.

 3   Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988). (ECF No. 26-1.) Pursuant to Local Rule

 4   230(l) and Federal Rule of Civil Procedure 6(d), Plaintiff’s opposition or statement of no

 5   opposition was therefore due on or before May 18, 2020.

 6            The deadline for Plaintiff to respond to Defendant’s motion for summary judgment

 7   expired, and he did not file an opposition or otherwise communicate with the Court. On June 1,

 8   2020, the Court therefore issued an order for Plaintiff to show cause why this action should not be

 9   dismissed, with prejudice, for failure to prosecute. (ECF No. 29.) Plaintiff was informed that he

10   could comply with the Court’s order by filing his opposition or statement of non-opposition to the

11   motion for summary judgment within twenty-one days. Plaintiff was also warned that failure to

12   comply with the Court’s order would result in dismissal of this action, with prejudice, for failure

13   to prosecute. (Id.)

14            Plaintiff filed a response to the order to show cause on June 16, 2020. (ECF No. 30.) In

15   his response, Plaintiff appears to argue that he does not understand how to file an opposition. It is

16   also unclear whether Plaintiff ever received a copy of Defendant’s motion for summary judgment.

17   (Id.)

18            Upon review of Defendant’s April 23, 2020 proof of service, it appears the address where

19   Plaintiff was served does not match Plaintiff’s address of record, as reflected on the docket. (See

20   ECF No. 27, p. 2.) Based on Plaintiff’s response, the discrepancy in the service address, and
21   Plaintiff’s status as a pro se litigant, the Court finds it appropriate to extend the appropriate

22   deadline and grant Plaintiff a final opportunity to file an opposition to Defendant’s motion for

23   summary judgment. The Court also finds it appropriate to order Defendant Siddiqi to re-serve the

24   motion for summary judgment, (ECF No. 26), on Plaintiff at his correct address of record, which

25   is reflected on the docket.

26   II.      Rand Notice
27            In his response, Plaintiff states that he does not understand what the Court means about an

28   opposition. Although the Court cannot provide legal advice, Plaintiff is informed that the Rand
                                                         2
       Case 1:19-cv-01202-BAM Document 31 Filed 06/17/20 Page 3 of 5

 1   notice included with Defendant’s motion for summary judgment provides information about the

 2   requirements for opposing a motion for summary judgment. To avoid confusion, the Court will

 3   include the Rand notice below, though it will also be included with Defendant’s re-served motion

 4   for summary judgment.

 5          Pursuant to Woods v. Carey, 684 F.3d 934 (9th Cir. 2012), Rand v. Rowland, 154 F.3d

 6   952 (9th Cir. 1998), and Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), the Court hereby

 7   notifies Plaintiff of the following rights and requirements for opposing the motion:

 8          1.      Unless otherwise ordered, all motions for summary judgment are briefed pursuant

 9   to Local Rule 230(l).

10          2.      Plaintiff is required to file an opposition or a statement of non-opposition to

11   Defendants’ motion for summary judgment. Local Rule 230(l). If Plaintiff fails to file an

12   opposition or a statement of non-opposition to the motion, this action may be dismissed, with

13   prejudice, for failure to prosecute. The opposition or statement of non-opposition must be filed

14   not more than 21 days after the date of service of the motion. Id.

15          3.      A motion for summary judgment is a request for judgment on some or all of

16   Plaintiff’s claims in favor of Defendants without trial. Fed. R. Civ. P. 56(a). Defendants’ motion

17   sets forth the facts which they contend are not reasonably subject to dispute and that entitle them

18   to judgment as a matter of law. Fed. R. Civ. P. 56(c). This is called the Statement of Undisputed

19   Facts. Local Rule 260(a).

20          4.      Plaintiff has the right to oppose a motion for summary judgment. To oppose the
21   motion, Plaintiff must show proof of his claims. Plaintiff may agree with the facts set forth in

22   Defendants’ motion but argue that Defendants are not entitled to judgment as a matter of law.

23          5.      In the alternative, if Plaintiff does not agree with the facts set forth in Defendants’

24   motion, he may show that Defendants’ facts are disputed in one or more of the following ways:

25   (1) Plaintiff may rely upon statements made under the penalty of perjury in the complaint or the

26   opposition if (a) the complaint or opposition shows that Plaintiff has personal knowledge of the
27   matters stated and (b) Plaintiff calls to the Court’s attention those parts of the complaint or

28   opposition upon which Plaintiff relies; (2) Plaintiff may serve and file declarations setting forth
                                                        3
         Case 1:19-cv-01202-BAM Document 31 Filed 06/17/20 Page 4 of 5

 1   the facts which Plaintiff believes prove his claims;2 (3) Plaintiff may rely upon written records but

 2   Plaintiff must prove that the records are what he claims they are;3 or (4) Plaintiff may rely upon

 3   all or any part of the transcript of one or more depositions, answers to interrogatories, or

 4   admissions obtained in this proceeding. Should Plaintiff fail to contradict Defendants’ motion

 5   with declarations or other evidence, Defendants’ evidence will be taken as truth, and final

 6   judgment may be entered without a full trial. Fed. R. Civ. P. 56(e).

 7           6.      In opposing Defendants’ motion for summary judgment, Local Rule 260(b)

 8   requires Plaintiff to reproduce Defendants’ itemized facts in the Statement of Undisputed Facts

 9   and admit those facts which are undisputed and deny those which are disputed. If Plaintiff

10   disputes (denies) a fact, Plaintiff must cite to the evidence used to support that denial (e.g.,

11   pleading, declaration, deposition, interrogatory answer, admission, or other document). Local

12   Rule 260(b).

13           7.      If discovery has not yet been opened or if discovery is still open and Plaintiff is

14   not yet able to present facts to justify the opposition to the motion, the Court will consider a

15   request to postpone consideration of Defendants’ motion. Fed. R. Civ. P. 56(d). Any request to

16   postpone consideration of Defendants’ motion for summary judgment must include the following:

17   (1) a declaration setting forth the specific facts Plaintiff hopes to elicit from further discovery, (2)

18   a showing that the facts exist, and (3) a showing that the facts are essential to opposing the motion

19   for summary judgment. Blough v. Holland Realty, Inc., 574 F.3d 1084, 1091 n.5 (9th Cir. 2009);

20   Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1100–01 (9th Cir. 2006); California v.
21   Campbell, 138 F.3d 772, 779 (9th Cir. 1998). The request to postpone the motion for summary

22   judgment must identify what information is sought and how it would preclude summary

23
     2
       A declaration is a written statement setting forth facts (1) which are admissible in evidence, (2)
24   which are based on the personal knowledge of the person giving the statement, and (3) to which
     the person giving the statement is competent to testify. 28 U.S.C. § 1746; Fed. R. Civ. P.
25   56(c)(4). A declaration must be dated and signed under penalty of perjury as follows: “I declare
26   (or certify, verify or state) under penalty of perjury that the foregoing is true and correct.
     Executed on (date). (Signature).” 28 U.S.C. § 1746.
27
     3
      Sworn or certified copies of all papers referred to in the declaration must be included and served
28   on the opposing party. Fed. R. Civ. P. 56(e).
                                                        4
        Case 1:19-cv-01202-BAM Document 31 Filed 06/17/20 Page 5 of 5

 1   judgment. Blough, 574 F.3d at 1091 n.5; Tatum, 441 F.3d at 1100–01; Margolis v. Ryan, 140

 2   F.3d 850, 853 (9th Cir. 1998); Local Rule 260(b).

 3             8.      Unsigned declarations will be stricken, and declarations not signed under penalty

 4   of perjury have no evidentiary value.

 5             9.      The failure of any party to comply with this order, the Federal Rules of Civil

 6   Procedure, or the Local Rules of the Eastern District of California may result in the imposition of

 7   sanctions including but not limited to dismissal of the action or entry of default.

 8   III.      Conclusion and Order

 9             As discussed above, Plaintiff will be permitted a final opportunity to file an opposition to

10   Defendant’s motion for summary judgment.

11             Accordingly, IT IS HEREBY ORDERED that:

12          1. Within seven (7) days from the date of service of this order, Defendant Siddiqi shall re-

13             serve a copy of the April 22, 2020 motion for summary judgment, including all

14             attachments, notices, and declarations, (ECF No. 26), on Plaintiff at his address of record,

15             as reflected on the docket, and file a proof of service with the Court indicating that such

16             re-service was completed;

17          2. Within thirty (30) days from the date of service of this order, Plaintiff shall file an

18             opposition to Defendant’s motion for summary judgment, in compliance with Federal

19             Rule of Civil Procedure 56 and Local Rule 260; and

20          3. Plaintiff is warned that if he fails to comply with the Court’s order, this matter will
21             be dismissed with prejudice for failure to prosecute.

22
     IT IS SO ORDERED.
23

24          Dated:    June 17, 2020                               /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           5
